DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on October 4, 2019, which has been entered.

Reissue Oath/Declaration
The reissue declaration filed on October 4, 2019 is defective because it fails to specifically and accurately identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration explains that:
Through this Reissue, claim 1 is to be limited to include subject matter from claim 4 so as to specify that “the shoulder portion of the inner ring that faces the inner circumferential portion of the lubricant guide comprises a tapered cutout portion.” Claim 4 is to be canceled, and the specification is to be amended in view of the narrowed scope of the corrected claims.
This statement does not satisfy the requirement to specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue, i.e., to specifically identify a word, phrase, or expression in a specific location in the patent specification or in a specific patent claim, and how it renders the original patent wholly or partly inoperative or invalid. Rather than specifically identifying an error that can serve as the basis for reissue, the applicant’s declaration merely summarizes the amendments applicant wishes to make by reissue. 
Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to make a general statement regarding the scope of the patent claims. And it is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement 

The reissue declaration filed on October 4, 2019 is defective because applicant has failed to check the box on page 2 of the declaration indicating that “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.” The box should be checked in this case because the original patent was filed under 37 CFR 1.46, i.e., the assignee NSK Ltd. is identified as the applicant on the first page of the patent for which reissue is sought.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-3 and 5-8 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 2:  Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a raceway surface on an outer circumferential surface” (l. 2) and “a raceway surface on an inner circumferential surface” (l. 3). These recitations are indefinite because they define a “surface” as being “on” another “surface”. The ordinary meaning of the term “surface” is the outer face or exterior boundary of an object or body. Such an outer face or exterior boundary cannot be defined as being “on” another such outer face or exterior boundary. 
Claim 1 defines the cage as having “a base portion and a plurality of pillar portions protruded on an axial end face of the base portion” (ll. 7-8). However, the specification describes the cage as being fabricated through injection molding. See col. 1, ll. 32-34; col. 6, ll. 66-67; col. 18, ll. 53-54. As a result of its injection molding, the cage has a one-piece or unitary structure. Thus, it is inaccurate to define the base portion of the cage as having “an axial end face” from which the pillar portions protrude. The disclosed cage base portion has no such “axial end face”.
In claim 1, the term “the bails” (l. 8) lacks proper antecedent basis and does not make sense. This term should read “the balls”.
Claim 1 defines the annular lubricant guide as “fixed to an axial end portion of the outer ring” (l. 10). However, as shown in Fig. 31, the guide 5 is inset or recessed relative to an axial end of the outer ring 32. The same is true of the embodiments shown in Figs. 35-36E. Such an inset or recessed guide cannot be accurately defined as being fixed to a portion of the axial end of the outer ring 32. While the embodiments of Figs. 37A-37B can be accurately characterized as having a guide 35 or 45 fixed to an axial end portion of the outer ring 32, it is clear from claim 5 (directed to the embodiments of Figs 31 and 35-36B) that claim 1 is intended to cover more than just the embodiments of Figs. 37A-37B.

In claim 1, the term “the other side in the axial direction with respect to the balls” (ll. 18-19) lacks proper antecedent basis. The examiner suggests the following changes to claim 1: at l. 18, change “one side” to “a first side”; at ll. 18-19, change “the other side” to “a second side”; at l. 20, change “said one side” to “said first side”; at ll. 20-21, change “the other side” to “the second side”; and at l. 23, change “said one side” to “said first side”. Also, in claim 3, change “the other side” (l. 2) to “the second side”.
Claim 1 defines the outer ring as “comprising a raceway surface on an inner circumferential surface thereof” (l. 3), and later defines “an annular opening extending radially between the outer ring inner circumferential surface and the inner ring outer circumferential surface” (ll. 21-22). Thus, claim 1 indicates that the same “inner circumferential surface” of the outer ring 32 defines both of (a) the outer raceway 2a, and (b) a boundary of an annular opening on the discharge side. However, as shown in Fig. 31, the outer ring 32 has plural distinct inner circumferential surfaces including (a) a concave surface defining the outer raceway 2a, and (b) a relatively flat surface defining a boundary of the discharge opening. Therefore, claim 1 fails to accurately define the disclosed invention.
Claim 1 recites “the other side being an annular opening extending…” (ll. 20-21). However, a “side” (i.e., a surface forming a border or face of an object) cannot be accurately defined as “being an…opening” since an opening is not synonymous with a surface or face. The 
Claim 2 recites “a radial widthwise center of the cage is offset radially inwards than a center of each of the balls” (ll. 2-3). However, the expression “…is offset radially inwards than…” is confusing and does not appear to be correct grammar. The use of “than” indicates that a comparative is required, but no comparison is actually defined. The examiner suggests that “than” (l. 2) be changed to “with respect to” or “relative to”.
Claim 3 recites “a center of each of the balls is offset toward the other side in the axial direction than axial widthwise centers…” (ll. 1-2). However, the expression “…is offset toward…than…” is confusing and does not appear to be correct grammar. The use of “than” indicates that a comparative is required, but no comparison is actually defined. The examiner suggests that “than” (l. 2) be changed to “with respect to” or “relative to”.
In claim 6, the singular term “the spherical pocket” (l. 2) is indefinite because claim 1 defines plural such pockets (see claim 1, ll. 8-9). It is unclear whether the singular term of claim 6 refers to all of the pockets or just one of the pockets. Further, if the term refers to only one pocket, then it is unclear which pocket it refers to.
In claim 7, the term “the outer circumferential portion of the inner ring” (l. 3) lacks proper antecedent basis. Note that claim 1 defines the inner ring as having “an outer circumferential surface” (claim 1, l. 2), not as having an “outer circumferential portion”.
In claim 7, the wherein clause recited at lines 3-5 is confusing and does not appear to be correct grammar. It is unclear whether the phrase “is 11% or more of the diameter of the ball” (l. 5) defines the phrase that immediately precedes it (i.e., “which form the annular opening portion) or the earlier phrase (i.e., “a shortest distance between the outer circumferential portion of the inner ring and the inner circumferential portion of the lubricant guide”).
In claim 7, the singular term “the ball” (l. 5) is indefinite because claim 1 recites plural balls (see claim 1, l. 4). It is unclear whether the singular term of claim 7 refers to all of the balls or just one of the balls. Further, if the term refers to only one ball, then it is unclear which ball it refers to.
Claim 8 defines the annular lubricant guide as “formed as a one-piece structure” with a housing to which the outer ring is fixed. Thus, claim 8 is drawn to the embodiments of Figs. 37C-37D. However, the definition of the lubricant guide in claim 8 contradicts the previous 
Claim 5 is included in this rejection because it depends from claim 1.

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Claim 1 requires “an annular lubricant guide fixed to an axial end portion of the outer ring” (l. 10). While the embodiments of Figs. 37A-37B can be accurately characterized as having a guide 35 or 45 fixed to an axial end portion of the outer ring 32, it is clear from claim 5 (directed to the embodiments of Figs 31 and 35-36B) that claim 1 is intended to cover more than just the embodiments of Figs. 37A-37B. As shown in Fig. 31, the guide 5 is inset or recessed relative to an axial end of the outer ring 32. The same is true of the embodiments shown in Figs. 35-36E. Such an inset or recessed guide cannot be accurately defined as being fixed to a portion of the axial end of the outer ring 32. 

Accordingly, claim 1 is considered to require an annular lubricant guide that is fixed to an outer ring at or near an axial end of the outer ring.

Claim 1 recites “the shoulder portion of the inner ring that faces the inner circumferential portion of the lubricant guide comprises a tapered cutout portion” (ll. 15-16). The corresponding structure is illustrated in Fig. 31 as a tapered surface of the inner ring 31 labeled by reference number 1c. A similar tapered surface is illustrated in Figs. 35 and 37A-37D. The ordinary meaning of the claim term “cutout” is the space or hole left after cutting away a portion of an object. Thus, it would appear that the term “cutout” is used to indicate the manner in which the tapered surface (see Figs. 31, 35 and 37A-37D) is formed on the inner ring 31.

Accordingly, the claim term “cutout” is construed as a product-by-process limitation since it defines the required tapered portion according to the manner in which it is produced, i.e., by cutting away a portion of a shoulder of an inner ring. As explained in MPEP 2113, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus, any tapered surface defined in/on a shoulder portion of an inner ring will be considered to constitute the claimed “tapered cutout portion” regardless of whether it is actually produced via a cutting operation.

Claim 1 recites “wherein the ball bearing is used under an environment in which the lubricating oil is supplied from one side in an axial direction with respect to the balls and is discharged from the other side in the axial direction with respect to the balls” (ll. 17-19). Such a definition of the manner in which the claimed subject matter “is used” constitutes a statement of intended use. As explained in MPEP 2111.02, a claim recitation directed to the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. 

In this case, claim 1 states that the claimed invention is intended to be used in an environment in which lubricating oil is (a) supplied to one particular side of the bearing, i.e., the side on which the lubricant guide is provided (see claim 1, l. 20), and (b) discharged from another particular side of the bearing, i.e., the opposite side in an axial direction. However, this intended use does not result in a structural difference between the claimed invention and a prior art bearing that (a) has all of the structure required by claim 1, and (b) is used in an environment in which lubricating oil is supplied to and discharged from the bearing in a manner that differs from the intended use limitation of claim 1. For example, claim 1 would be anticipated by a prior art bearing having all of the structure required by claim 1 but disclosed as functioning in an environment in which the lubricating oil is supplied and discharged in the opposite direction to that stated by the intended use limitation of claim 1. Such a prior art bearing, while disclosed as having a different intended use, would nevertheless be fully capable of functioning in the same 

Claim 5 defines the lubricant guide as having “a bent wall which is bent toward the interior of the bearing” (ll. 2-3). This claim limitation is construed as a product-by-process limitation since it defines the required wall according to the manner in which it is produced, i.e., by bending. As explained in MPEP 2113, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus, any wall extending from a lubricant guide toward the interior of a bearing will be considered to constitute the claimed “bent wall” regardless of whether it is actually produced via a bending operation.

Priority & Effective Filing Date
Claims 1-3 and 5-8 are specifically directed to the embodiments of Figs. 31-35 and 37A-37D, i.e., the embodiments having both a lubricant guide 5 (Figs. 31 and 35), 35 (Fig. 37A), 45 (Fig. 37B), 55 (Fig. 37C), 65 (Fig. 37D), and an inner ring with a tapered cutout portion 1c (Figs. 31 and 35, with a similar tapered portion shown in Figs. 37A-37D).

The embodiments to which claims 1-3 and 5-8 are specifically directed, i.e., the embodiments of Figs. 31-35 and 37A-37D, are not disclosed in either of the foreign applications to which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or 365(a) or (b). JP 2008-314389 only discloses the subject matter illustrated in Figs. 1-12, 24-30 and 42-45 of the instant reissue application, and JP 2008-324390 only discloses the subject matter illustrated in Figs. 5, 13-30 and 42-45 of the instant reissue application. 

Since JP 2008-314389 and JP 2008-324390 do not constitute foreign applications for the same invention as the instant U.S. application, the applicant has not complied with at least one 

The cover letter included with the Information Disclosure Statement filed in the instant application on October 4, 2019 refers, on page 2, to “the corresponding Japanese Patent Application No. 2007-337771”. In other words, JP 2007-337771 is a foreign application for the same invention as the instant U.S. application. However, this application does not claim priority to JP 2007-337771, nor is it entitled to such priority.

Accordingly, the effective filing date of claims 1-3 and 5-8 of the instant reissue application is December 10, 2009, i.e., the filing date of prior International Application No. PCT/JP2009/070711 to which priority is properly claimed.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Akamatsu et al.”
JP Publication No. 2006-125485 A (with English translation)

“Arai”
JP Publication No. 2001-027253 A (with English translation)

“Koiwa et al.”
US Publication No. 2002/0102040 A1

“Koizumi et al.”
JP Publication No. H08-145061 A (with English translation)

“Maejima et al. ‘257”
JP Publication No. 2008-175257 A (with English translation)

“Maejima et al. ‘422”
JP Publication No. 2009-156422 A (with English translation)

“Maejima et al. ‘759”
JP Publication No. 2009-275759 A (with English translation)

“Nawamoto et al.”
JP Publication No. 2002-295480 A (with English translation)

“Roberuto et al.”
JP Publication No. S63-172617 A (with English translation)

“Saito et al.”
JP Publication No. 2007-303600 A (with English translation)

“Sakaguchi et al.”
JP Publication No. 2000-291662 A (with English translation)

“Staudigel et al.”
US Patent No. 6,416,230 B1


JP Publication No. 2006-214470 A (with English translation)

“Tada”
JP Publication No. 2008-202798 A (with English translation)

“Takaira et al.”
JP Publication No. 2009-162262 A (with English translation)

“Tanaka et al. ‘261”
US Publication No. 2008/0187261 A1

“Tanaka et al. ‘603”
JP Publication No. 2009-174603 A (with English translation)



Pre-AIA  – First to Invent
The present reissue application contains claims to a claimed invention having an effective filing date prior to March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 3:  Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by Maejima et al. ‘422.
Maejima et al. ‘422 was published on July 16, 2009, which was prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Further, Maejima et al. ‘422 has a different inventive entity than the instant application. Accordingly, Maejima et al. ‘422 qualifies as prior art under pre-AIA  35 U.S.C. 102(a).
Maejima et al. ‘422 discloses the subject matter illustrated in Figs. 31-40 and 46-49 of the instant reissue application, which includes the subject matter of claims 1-3 and 5-8. Accordingly, the claims are clearly anticipated by Maejima et al. ‘422.
This rejection may be overcome by filing an affidavit or declaration under 37 CFR 1.132  showing that the invention disclosed in Maejima et al. ‘422 is not by “another”, i.e., showing that the invention disclosed in Maejima et al. ‘422 was derived from the own work of the inventors of the instant application. See MPEP 715.01(a), 715.01(c), 716.10 and 2132.01.

GROUND 4:  Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. ‘603 in view of Maejima et al. ‘257 and Koizumi et al.
Tanaka et al. ‘603 was published on August 6, 2009, which was prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Further, Tanaka et al. ‘603 has a different inventive entity than the instant application. Accordingly, Tanaka et al. ‘603 qualifies as prior art under pre-AIA  35 U.S.C. 102(a).
Maejima et al. ‘257 was published on July 31, 2008, which was more than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Accordingly, Maejima et al. ‘257 qualifies as prior art under pre-AIA  35 U.S.C. 102(b). The same is true of Koizumi et al.
In the embodiment of Fig. 6, Tanaka et al. ‘603 discloses a ball bearing comprising: 
An inner ring 13 having an outer circumferential portion defining a raceway 14 positioned between two shoulders 22, 23, with the shoulder 23 including a tapered 1.
An outer ring 11 having an inner circumferential portion defining a raceway 12 positioned between two shoulders. See ¶ 0022.
Balls 15 rollably disposed between the raceways 12, 14 and positioned such that a center of each ball 15 is offset by a distance L1 toward a second axial side of the bearing relative to axial widthwise centers of the inner ring 13 and outer ring 11. See ¶¶ 0022, 0039.
An annular lubricant guide 17 (which Tanaka et al. ‘603 calls a shield plate) fixed to the outer ring 11 adjacent the first axial side of the bearing and extending toward the tapered surface 43 of the inner ring 13 such that an annular opening is formed between an inner circumferential portion of the guide 17 and the tapered surface 43, which annular opening on the first axial side of the bearing functions as an inlet into which lubricating oil is supplied. See ¶¶ 0022, 0024-0026, 0031, 0033, 0039-0040.
A crown type cage 41 having a plurality of pillars (labeled, in part, by reference number 42) protruding from an annular base portion (labeled, in part, by reference number 19), with the balls 15 accommodated in cylindrical pockets 18 formed between the pillars, and with the cage’s annular base portion disposed to face the guide 17 and the first axial side of the bearing. See the similar cage 16 illustrated in Figs. 1-2; ¶¶ 0022-0023, 0027, 0039-0040.
An annular opening on the second axial side of the bearing and formed between the shoulder 22 of the inner ring 13 and the corresponding shoulder of the outer ring 11, which annular opening on the second axial side functions as an outlet through which lubricating oil is discharged. See the discussion of “improving the discharge property of the lubricating oil” in ¶¶ 0028, 0034.
Tanaka et al. ‘603 fails to teach that the cage pockets 18 are spherical, as required by claim 1.
Maejima et al. ‘257 teaches:
A first embodiment (Figs. 1-3) including a crown type cage 14 having pockets 16 with spherical surfaces 17. See ¶¶ 0008-00092. Maejima et al. ‘257 explains that spherical pockets, which match the spherical shape of the balls they receive, provide for secure retention of the balls. See ¶ 0009.
A second embodiment (Figs. 4-7) and a third embodiment (Fig. 8) including a crown type cage 14 having pockets 16 with non-spherical surfaces 17. See ¶¶ 0016-0018, 0022. The pockets 16 of these second and third embodiments are shaped in a similar fashion to the cylindrical pockets of Tanaka et al. ‘603. Further, these second and third embodiments include a shield plate 31 (Fig. 4), 33 (Fig. 8) that is similar to the shield plate 17 (i.e., lubricant guide) of Tanaka et al. ‘603. See Maejima et al. ‘257 at ¶¶ 0019, 0023-0024. Maejima et al. ‘257 explains that non-spherical pockets, which do not match the spherical shape of the balls they receive, provide for reduced friction between the cage and the balls. See ¶¶ 0018, 0022.
Koizumi et al. teaches a prior art ball bearing including a crown type cage 7 having pockets 9 with spherical surfaces, and the bearing includes shield plates 6 that are similar to the shield plate 17 (i.e., lubricant guide) of Tanaka et al. ‘603. See Koizumi et al. at Figs. 4-6; ¶¶ 0002-00033. Koizumi et al. also teaches that it was known in the prior art to use pockets having cylindrical surfaces rather than spherical surfaces. See ¶ 0003.
Accordingly, Maejima et al. ‘257 and Koizumi et al. establish that (a) spherical cage pockets were known alternatives to the cylindrical cage pockets of Tanaka et al. ‘603, and (b) a person of ordinary skill in the art (POSITA) possessed the ability to select between these known alternatives.
From the teachings of Maejima et al. ‘257 and Koizumi et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tanaka et al. ‘603 by using spherical pockets in place of the cylindrical pockets. As explained by Maejima et al. ‘257, POSITA would have understood that spherical pockets provide the advantage of more secure retention of the balls even though they may produce higher friction. POSITA possessed 

GROUND 5:  Claims 1, 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. ‘261 in view of Maejima et al. ‘257 and Koizumi et al.
Tanaka et al. ‘261 was published on August 7, 2008, which was more than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Accordingly, Tanaka et al. ‘261 qualifies as prior art under pre-AIA  35 U.S.C. 102(b).
In the embodiment of Figs. 5-6, Tanaka et al. ‘261 discloses a ball bearing comprising: 
An inner ring 112 having an outer circumferential portion defining a raceway 112a positioned between two shoulders (only shoulder 112c is labeled), with the shoulder 112c including a cutout portion 112b that extends to a first axial side of the bearing. See ¶¶ 0149, 0152. As shown in Fig. 5, the cutout portion 112b includes a tapered surface extending outward from a base of the cutout portion 112b. Thus, the cutout portion 112b is considered to be a tapered cutout portion, as broadly claimed.
An outer ring 111 having an inner circumferential portion defining a raceway 111a positioned between two shoulders (see Fig. 5). See ¶ 0149.
Balls 113 rollably disposed between the raceways 111a, 112a. See ¶ 0149.
An annular lubricant guide 114 (which Tanaka et al. ‘261 calls a shield plate) fixed to the outer ring 111 adjacent the first axial side of the bearing and extending toward the tapered cutout portion 112b of the inner ring 112 such that an annular opening is formed between the cutout portion 112b and a bent wall 114b at an inner circumferential portion of the guide 114, which annular opening on the first axial side of the bearing functions as an inlet into which lubricating oil is supplied. See ¶¶ 0149, 0152-0155.
A crown type cage 120 having a plurality of pillars (see Fig. 6) protruding from an annular base portion 121, with the balls 113 accommodated in pockets 123 formed between the pillars. See ¶¶ 0149-0150.
An annular opening (see Fig. 5) on a second axial side of the bearing and formed between the respective shoulders of the inner ring 112 and the outer ring 111, 
Tanaka et al. ‘261 appears to illustrate the cage pockets 123 as having spherical surfaces (see Fig. 6) but fails to state that the cage pockets are spherical, as required by claim 1. Tanaka et al. ‘261 also fails to teach that the annular base portion 121 of the cage 120 is disposed to face the lubricant guide 114 at the first axial (i.e., supply) side of the bearing.
See the discussion of the teachings of Maejima et al. ‘257 and Koizumi et al. in GROUND 4 above.
In the embodiments of Figs. 4 and 8 of Maejima et al. ‘257, the annular base portion of the cage 14 is disposed to face the shield plate 31 (Fig. 4), 33 (Fig. 8), which shield plate is similar to the guide (i.e., shield plate) 114 of Tanaka et al. ‘261. Maejima et al. ‘257 explains that this positioning of the cage’s base portion relative to the shield plate allows the shield plate to retain and position the cage in the desired axial position. See ¶¶ 0019, 0023-0024. 
Similarly, the crown type cage 7 of Koizumi et al. includes an annular base portion 8 disposed to face one of the shield plates 6. See Figs. 4-6; ¶¶ 0002-0003.
From the teachings of Maejima et al. ‘257 and Koizumi et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tanaka et al. ‘261 by:
Using spherical pockets. As explained by Maejima et al. ‘257, POSITA would have understood that spherical pockets provide the advantage of more secure retention of the balls even though they may produce higher friction. POSITA possessed the ability to select between the known alternatives based upon their respective advantages and in consideration of their respective contributions to competing design criteria.
Disposing the cage’s base portion to face the lubricant guide 114 at the first axial (i.e., supply) side of the bearing because such positioning allows the guide 114 to assist in retaining and positioning the cage in the desired axial position. Further, POSITA would recognize there are only two options—either the cage’s base portion faces the lubricant guide, or it faces in the opposite direction. Given these 
With respect to claim 7, Fig. 5 of Tanaka et al. ‘261 shows that the inside diameter of the guide 114 is smaller than the inside diameter of the cage 120. Tanaka et al. ‘261 fails to teach that the height of the lubricant inlet opening (formed between the cutout portion 112b and the bent wall 114b of the guide 114) is 11% or more of the diameter of the balls 113. However, POSITA possessed the ability to change the relative sizes of components and, therefore, possessed the ability to set the height of the lubricant inlet opening to be 11% or more of the diameter of the balls. Such a modification involving a mere change in dimension and/or relative size is generally recognized to be within the level of ordinary skill in the art. Further, POSITA would appreciate the need to size the lubricant inlet opening to supply a sufficient amount of lubricant to the bearing without unduly wasting lubricant. These considerations would have led POSITA to select a lubricant inlet opening of 11% or more of the diameter of the balls.

GROUND 6:  Claims 1, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tada in view of Maejima et al. ‘257 and Koizumi et al.
Tada was published on September 4, 2008, which was more than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Accordingly, Tada qualifies as prior art under pre-AIA  35 U.S.C. 102(b).
In the embodiment of Figs. 1-2, Tada discloses a ball bearing comprising: 
An inner ring 4 having an outer circumferential portion defining a raceway (see Figs. 1-2), a tapered cutout portion 9 (which Tada calls a counter bore) positioned on a first side of the raceway, and a shoulder (see Figs. 1-2) positioned on a second side of the raceway. See ¶ 00144. As shown in Figs. 1-2, the cutout portion 9 includes a tapered surface extending outward from the raceway to join a flat surface. Thus, the cutout portion 9 constitutes a tapered cutout portion, as broadly claimed.
An outer ring 5 having an inner circumferential portion defining a raceway (see Figs. 1-2) positioned between two shoulders (see Figs. 1-2). See ¶ 0014.
Balls 19 rollably disposed between the raceways. See ¶ 0014.
An annular lubricant guide 8 (which Tada calls an outer spacer) in contact with the outer ring 5 at a first axial side of the bearing, with the guide 8 extending toward the tapered cutout portion 9 of the inner ring 4 such that an annular opening is formed between the cutout portion 9 and a bent wall 11 (which Tada calls an annular protrusion) at an inner circumferential portion of the guide 8, which annular opening on the first axial side of the bearing functions as an inlet into which lubricating oil is supplied (as illustrated by the arrows on the left side of the bearing in Fig. 1). See ¶¶ 0014-0016, 0021.
A housing 1 supporting the outer ring 5 and the guide 8. See ¶ 0014. Both the outer ring 5 and the guide 8 are fixed to the housing 1, with the guide 8 in contact with the outer ring 5 on the first axial side of the bearing. See Fig. 1. Thus, the guide 8 is fixed to the outer ring 5, as required by claim 1. 
A cage 16 having an annular configuration, with the balls 19 accommodated in pockets 12 formed in the cage 16. See ¶¶ 0014, 0018.
An annular opening (see Figs. 1-2) on a second axial side of the bearing and formed between the respective shoulders of the inner ring 4 and the outer ring 5, which annular opening on the second axial side functions as an outlet through which lubricating oil is discharged (as illustrated by the arrow on the right side of the bearing in Fig. 1). See ¶ 0021 together with the discussion of the similar operation of the prior art bearing in ¶ 0007.
Tada fails to teach that the cage 16 is a crown type cage having spherical pockets formed between pillar portions that protrude from a base portion, with the cage’s base portion disposed to face the lubricant guide 8 at the first axial (i.e., supply) side of the bearing.
See the discussion of the teachings of Maejima et al. ‘257 and Koizumi et al. in GROUND 4 above. 
The crown type cage 14 of Maejima et al. ‘257 includes pillar portions 22 that protrude from an annular base portion (see Figs. 1-3 together with the similar structure of the prior art shown in Fig. 11), and the spherical pockets 16 are formed between the pillar portions 22. See ¶¶ 0009-0010. Further, in the embodiments of Figs. 4 and 8 of Maejima et al. ‘257, the annular base portion of the cage 14 is disposed to face the shield plate 31 (Fig. 4), 33 (Fig. 8), which shield 
Similarly, the crown type cage 7 of Koizumi et al. includes pillar portions (see Figs. 4-6) that protrude from an annular base portion 8, with the spherical pockets 9 formed between the pillar portions, and with the annular base portion 8 disposed to face one of the shield plates 6. See Figs. 4-6; ¶¶ 0002-0003.
From the teachings of Maejima et al. ‘257 and Koizumi et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tada by:
Using a crown type cage having spherical pockets formed between pillar portions that protrude from a base portion because such a cage structure is well-known in the art, provides good retention of the balls, and is inexpensive to manufacture via injection molding. Further, POSITA possessed the ability to select between the known alternatives based upon their respective advantages and in consideration of their respective contributions to competing design criteria.
Disposing the cage’s base portion to face the lubricant guide 8 at the first axial (i.e., supply) side of the bearing because such positioning allows the guide 8 to assist in retaining and positioning the cage in the desired axial position. Further, POSITA would recognize there are only two options—either the cage’s base portion faces the lubricant guide, or it faces in the opposite direction. Given these limited options, and given that the claimed option is taught by the prior art, it would have been with POSITA’s capability to select the claimed option.
With respect to claim 5, Tada’s annular protrusion 11 constitutes the claimed “bent wall” because it is a wall that extends from the guide 8 toward the interior of the bearing. As explained in the Claim Construction section above, the patentability of a product does not depend on its method of production.
With respect to claim 7, Fig. 1 of Tada shows that the inside diameter of the guide 8 is smaller than the inside diameter of the cage 6. Tada fails to specify that the height of the lubricant inlet opening (formed between the tapered cutout portion 9 and the “bent wall” 11 of the guide 8) is 11% or more of the diameter of the balls 19. However, the illustration of the relative sizes of the lubricant inlet opening and the balls 19 in Fig. 1 of Tada is consistent with 
	With respect to claim 8, as explained above, Tada discloses that the lubricant guide 8 is fixed to the housing 1. However, Tada fails to teach that the guide 8 and the housing 1 are formed as (or constitute) a one-piece structure.
	As explained above, Maejima et al. ‘257 teaches embodiments of a bearing having a shield plate 31 (Fig. 4), 33 (Fig. 8) that is similar to the guide 8 of Tada. Maejima et al. ‘257 teaches a further embodiment in which the shield plate 35 is formed in one piece with a housing that supports the outer ring 12. See Fig. 9; ¶ 0025.
	From this teaching of Maejima et al. ‘257, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Tada by forming the guide 8 in one piece with the housing 1 because this reduces the number of parts and eliminates the required step of attaching the guide to the housing.

GROUND 7:  Claims 1, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima et al. ‘257 in view of Akamatsu et al. and Koiwa et al.
Maejima et al. ‘257 was published on July 31, 2008, which was more than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Accordingly, Maejima et al. ‘257 qualifies as prior art under pre-AIA  35 U.S.C. 102(b). The same is true of Akamatsu et al. and Koiwa et al.
Maejima et al. ‘257 teaches:
A first embodiment (Figs. 1-3) including a crown type cage 14 having pockets 16 with spherical surfaces 17. See ¶¶ 0008-00095. Maejima et al. ‘257 explains that 
A second embodiment (Figs. 4-7) and a third embodiment (Fig. 8) including a crown type cage 14 having pockets 16 with non-spherical surfaces 17. See ¶¶ 0016-0018, 0022. Maejima et al. ‘257 explains that non-spherical pockets, which do not match the spherical shape of the balls they receive, provide for reduced friction between the cage and the balls. See ¶¶ 0018, 0022.
More specifically, in the embodiment of Fig. 8, Maejima et al. ‘257 teaches a ball bearing comprising:
An inner ring 11 having an outer circumferential portion defining a raceway 11a positioned between two shoulders (see Fig. 8). See ¶¶ 0008, 0024. 
An outer ring 12 having an inner circumferential portion defining a raceway 12a positioned between two shoulders (see Fig. 8). See ¶¶ 0008, 0024.
Balls 13 rollably disposed between the raceways 11a, 12a. See ¶¶ 0008, 0024.
An annular lubricant guide 33 (which Maejima et al. ‘257 calls a shield) fixed to the outer ring 12 adjacent a first axial side of the bearing and extending toward a respective one of the shoulders (see Fig. 8) on the outer circumferential portion of the inner ring 11 such that an annular opening is formed between the respective shoulder of the inner ring 11 and an inner circumferential portion of the guide 33. See ¶ 0024 (describing the embodiment of Fig. 8) together with ¶¶ 0019, 0023 (describing the similar shield/guide 31 of the embodiment of Fig. 4).
The crown type cage 14 having pockets 16 with either spherical or non-spherical surfaces 17 (see discussion above). The cage 14 has a plurality of pillars 22 protruding from an annular base portion (see Fig. 8 with Figs. 2-3, 5-7 and 11), with the balls 13 accommodated in the pockets 16 formed between the pillars 22. See Fig. 8 together with Figs. 2-3 and 5-7 and the similar structure of the prior art shown in Fig. 11; ¶¶ 0009-0010, 0017-0018. As shown in Fig. 8, the annular base portion of the cage 14 is disposed to face the guide 33 and the first axial side of the bearing. Maejima et al. ‘257 explains that this positioning of the cage’s base portion relative to the guide 33 allows the guide 33 to retain and position the cage 14 in the desired axial position. See ¶ 0024 (describing the embodiment of Fig. 8) 
An annular opening (see Fig. 8) on a second axial side of the bearing and formed between the respective shoulders of the inner ring 11 and the outer ring 12. See ¶¶ 0008, 0024.
With respect to claim 1, as explained above, Maejima et al. ‘257 teaches alternative embodiments of the cage 14 having pockets 16 with either spherical or non-spherical surfaces 17. Accordingly, Maejima et al. ‘257 establishes that (a) spherical cage pockets were known alternatives to non-spherical cage pockets, and (b) POSITA possessed the ability to select between these known alternatives. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a cage with spherical pockets in the embodiment of Fig. 8 of Maejima et al. ‘257. As explained by Maejima et al. ‘257, POSITA would have understood that spherical pockets provide the advantage of more secure retention of the balls even though they may produce higher friction. POSITA possessed the ability to select between these known alternatives based upon their respective advantages and in consideration of their respective contributions to competing design criteria.
With respect to claim 1, Maejima et al. ‘257 does not state that the ball bearing is intended to be used in an environment in which (a) lubricating oil is supplied into the annular opening formed between the respective shoulder of the inner ring 11 and the inner circumferential portion of the guide 33 on the first axial side of the bearing, and (b) lubricating oil is discharged from the annular opening formed between the inner ring 11 and outer ring 12 on the second axial side of the bearing. As explained in the Claim Construction section above, this intended use does not result in a structural difference between the claimed invention and a prior art bearing that (a) has all of the structure required by claim 1, and (b) is fully capable of functioning in the same manner as the claimed invention because its structure allows for lubricating oil to be (a) supplied to the particular side of the bearing indicated by the intended use limitation of claim 1, i.e., the side on which the lubricant guide is provided, and (b) discharged from the other particular side indicated by the intended use limitation of claim 1, i.e., the opposite side in an axial direction. Such is true of the bearing of Maejima et al. ‘257. Further, Akamatsu et al. and Koiwa et al. teach the desirability of supplying lubricant into and discharing lubricant from the bearing (see discussion below).

Akamatsu et al. teaches a ball bearing comprising a lubricant guide 7 (which Akamatsu et al. calls an outer spacer) fixed on one side of an outer ring 3 and extending toward a respective shoulder of an inner ring 2 such that an annular lubricant inlet is formed between the guide 7 and the respective shoulder of the inner ring 2. See Figs. 1-8 (which show plural embodiments); ¶¶ 0022, 0025, 0040-00416. A tapered surface 2b is defined in/on the respective shoulder portion of an inner ring 2 that faces the guide 7, with the tapered surface 2b functioning to guide lubricant into the bearing for a smoother transfer of the lubricant and, thus, better lubrication. See ¶¶ 0023-0024, 0027, 0029-0030, 0035, 0040-0041.
Similarly, Koiwa et al. teaches a ball bearing comprising a lubricant guide 15 (which Koiwa et al. calls a lubricant supply member) fixed on one side of an outer ring 11 and extending toward a respective shoulder of an inner ring 12 such that an annular lubricant inlet is formed between the guide 15 and the respective shoulder of the inner ring 12 on a first axial side of the bearing. See Figs. 1 and 6; ¶¶ 0026-0029. A tapered surface 12a is defined in/on the respective shoulder portion of an inner ring 12 that faces the guide 15, with the tapered surface 12a functioning to guide lubricant into the bearing for better application of the lubricant to the balls 13 and, thus, better lubrication. See ¶¶ 0027, 0029. Koiwa et al. further teaches that lubricant is discharged (illustrated by the arrow in Fig. 6) through an annular opening (see Figs. 1 and 6) formed between the outer ring 11 and inner ring 12 on a second axial side of the bearing. See ¶¶ 0038-0039.
From the teachings of Akamatsu et al. and Koiwa et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Maejima et al. ‘257 by providing a tapered surface in/on the shoulder of the inner ring 11 that faces the inner circumferential portion of the guide 33 because such a tapered surface helps to guide lubricant into the bearing for a smoother transfer of the lubricant and better application of the lubricant to the balls. Thus, lubrication of the bearing is improved, which improves its performance and extends its service life. In modifying Maejima et al. ‘257, in view of the teachings of Akamatsu et al. and Koiwa et al., POSITA would have also been led to provide the bearing with a lubricant 
With respect to claims 5 and 8, Maejima et al. ‘257 teaches a further embodiment in which the lubricant guide (i.e., shield) 35 is formed in one piece with a housing that supports the outer ring 12. See Fig. 9; ¶ 0025. As shown in Fig. 9, the lubricant guide 35 includes an axial protrusion (i.e., “bent wall”) extending toward the interior of the bearing.
With respect to claim 7, Fig. 8 of Maejima et al. ‘257 shows that the inside diameter of the guide 33 is equal to or smaller than the inside diameter of the cage 14. Maejima et al. ‘257 fails to specify that the height of the lubricant inlet opening (formed between the inner ring 11 and the guide 33) is 11% or more of the diameter of the balls 13. However, the illustration of the relative sizes of the lubricant inlet opening and the balls 13 in Fig. 8 of Maejima et al. ‘257 is consistent with the required height of 11% or more of the ball diameter. Further, POSITA possessed the ability to change the relative sizes of components and, therefore, possessed the ability to set the height of the lubricant inlet opening to be 11% or more of the diameter of the balls. Such a modification involving a mere change in dimension and/or relative size is generally recognized to be within the level of ordinary skill in the art. Further, POSITA would appreciate the need to size the lubricant inlet opening to supply a sufficient amount of lubricant to the bearing without unduly wasting lubricant. These considerations would have led POSITA to select a lubricant inlet opening of 11% or more of the diameter of the balls.

GROUND 8:  Claims 1, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima et al. ‘257 in view of Akamatsu et al. and Koiwa et al. (GROUND 7) and further in view of Suzuki et al.
In an alternative interpretation to that applied in GROUND 7, Maejima et al. ‘257, as modified by Akamatsu et al. and Koiwa et al., is considered to fail to meet the requirements of claim 1 concerning the supply of lubricating oil into the annular opening formed between the respective shoulder of the inner ring 11 and the inner circumferential portion of the guide 33 on the first axial side of the bearing.
	In the embodiment of Figs. 5-6, Suzuki et al. teaches a ball bearing comprising: an outer spacer 42 provided with a lubricant guide 43 (which Suzuki et al. calls an annular shield) fixed 7 (describing the embodiment of Figs. 5-6) together with ¶¶ 0017-0018 and 0020-0022 (describing the alternative embodiment of Figs. 1-4 having a similar lubricant guide 3). Accordingly, Suzuki et al. establishes that it was known in the art to supply a ball bearing with lubricant through an inlet located on the same axial side of the bearing as a lubricant guide, with the inlet defined between the lubricant guide and the inner ring.
	From the teachings of Suzuki et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Maejima et al. ‘257 by supplying lubricant through an inlet located on the same axial side of the bearing as the lubricant guide (i.e., shield) 33 of Maejima et al. ‘257, with the inlet defined between the lubricant guide 33 and the inner ring 11. Further, as explained in GROUND 7, Koiwa et al. teaches discharging lubricant through an annular opening formed between the inner and outer rings on a second axial side of the bearing (opposite to the side with the lubricant inlet).
With respect to claim 5, see the discussion of Maejima et al. ‘257 in GROUND 8. Further, Suzuki et al. teaches an axial protrusion (i.e., “bent wall”) 43b on the lubricant guide 43 extending toward the interior of the bearing. See Figs. 5-6; ¶ 0027.

GROUND 9:  Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any one of:
Tanaka et al. ‘261 in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 5) and further in view of Koizumi et al. and Sakaguchi et al.
Tada in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 6) and further in view of Koizumi et al. and Sakaguchi et al.
Maejima et al. ‘257 in view of Akamatsu et al. and Koiwa et al. (GROUND 7) and further in view of Koizumi et al. and Sakaguchi et al.
Maejima et al. ‘257 in view of Akamatsu et al., Koiwa et al. and Suzuki et al. (GROUND 8) and further in view of Koizumi et al. and Sakaguchi et al.
Tanaka et al. ‘261 fails to teach that the radial center of the crown type cage 120 is offset radially inward from the center of the balls 113.
Likewise, Tada, as modified by Maejima et al. ‘257 and Koizumi et al., fails to teach that the radial center of the crown type cage is offset radially inward from the center of the balls.
Maejima et al. ‘257 also fails to teach that the radial center of the crown type cage 14 is offset radially inward from the center of the balls 13.
As discussed above, Koizumi et al. teaches a prior art ball bearing including a crown type cage 7, and the bearing includes shield plates 6. Fig. 4 of Koizumi et al. shows that the radial center of the cage 7 is offset radially inward from the center of the balls 5.
Sakaguchi et al. also teaches a ball bearing including a crown type cage 4 positioned such that the radial center Q of the cage 4 is offset radially inward from the center PCD of the balls 3. See Figs. 1-2; ¶¶ 0012-00138. Sakaguchi et al. explains that such an offset positioning of the cage 4 minimizes unwanted deformation of the cage during high speed rotation and allows the bearing to be driven at higher speeds. See ¶¶ 0004, 0014.
From the teachings of Koizumi et al. and Sakaguchi et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Tanaka et al. ‘261 or Tada or Maejima et al. ‘257 by positioning the cage such that its radial center is offset radially inward from the center of the balls because, as explained by Sakaguchi et al., this minimizes unwanted deformation of the cage during high speed rotation and allows the bearing to be driven at higher rotation speeds.

GROUND 10:  Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any one of:
Tanaka et al. ‘261 in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 5) and further in view of Nawamoto et al. or Tanaka et al. ‘603.
Tada in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 6) and further in view of Nawamoto et al. or Tanaka et al. ‘603.
Maejima et al. ‘257 in view of Akamatsu et al. and Koiwa et al. (GROUND 7) and further in view of Nawamoto et al. or Tanaka et al. ‘603.
Maejima et al. ‘257 in view of Akamatsu et al., Koiwa et al. and Suzuki et al. (GROUND 8) and further in view of Nawamoto et al. or Tanaka et al. ‘603.
Tanaka et al. ‘261 fails to teach that the balls 113 are positioned such that a center of each ball is offset toward the second axial (i.e., discharge) side of the bearing relative to axial widthwise centers of the inner ring 112 and outer ring 111.
Likewise, Tada, as modified by Maejima et al. ‘257 and Koizumi et al., fails to teach that the balls 19 are positioned such that a center of each ball is offset toward the second axial (i.e., discharge) side of the bearing relative to axial widthwise centers of the inner ring 4 and outer ring 5.
Maejima et al. ‘257, as modified by Akamatsu et al. and Koiwa et al. or as modified by Akamatsu et al., Koiwa et al. and Suzuki et al., also fails to teach that the balls 13 are positioned such that a center of each ball is offset toward the second axial (i.e., discharge) side of the bearing relative to axial widthwise centers of the inner ring 11 and outer ring 12.
In the embodiment of Fig. 6, Nawamoto et al. teaches a ball bearing comprising balls 6 retained in a crown type cage 7a, with the balls 6 positioned such that a centerline α of each ball is offset toward a second axial side of the bearing relative to an axial widthwise centerline β of an inner ring 5 and outer ring 3. See ¶ 00299. Nawamoto et al. explains that such offset positioning allows for the axial dimension of an annular base portion 15 of a cage 7a to be increased for improved rotational stability of the cage. See ¶ 0029. 
Nawamoto et al. does not specify that the balls 6 are offset toward a discharge side of the bearing. However, in applying the teachings of Nawamoto et al. to Tanaka et al. ‘261 or Tada or Maejima et al. ‘257, POSITA would recognize there are only two options—either the balls are offset toward the discharge side of the bearing, or they are offset toward the supply side of the bearing. Given these limited options, it would have been with POSITA’s capability to select the claimed option. Further, POSITA would appreciate that offsetting the balls toward the discharge side of the bearing creates more room for the introduction of lubricant into the bearing on the supply side. This consideration would have led POSITA to select the claimed option.

From the teachings of Nawamoto et al. or Tanaka et al. ‘603, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Tanaka et al. ‘261 or Tada or Maejima et al. ‘257 by positioning the balls such that a center of each ball is offset toward the second axial (i.e., discharge) side of the bearing relative to axial widthwise centers of the inner ring and outer ring because, as explained by Nawamoto et al., such offset positioning allows for the axial dimension of the annular base portion of the crown type cage to be increased for improved rotational stability of the cage. Further, as explained by Tanaka et al. ‘603, such offset positioning facilitates the flow of lubricant into and through the bearing.

GROUND 11:  Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any one of:
Tanaka et al. ‘603 in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 4) and further in view of Staudigel et al. or Roberuto et al.
Tanaka et al. ‘261 in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 5) and further in view of Staudigel et al. or Roberuto et al.
Tada in view of Maejima et al. ‘257 and Koizumi et al. (GROUND 6) and further in view of Staudigel et al. or Roberuto et al.
Maejima et al. ‘257 in view of Akamatsu et al. and Koiwa et al. (GROUND 7) and further in view of Staudigel et al. or Roberuto et al.
Maejima et al. ‘257 in view of Akamatsu et al., Koiwa et al. and Suzuki et al. (GROUND 8) and further in view of Staudigel et al. or Roberuto et al.
Tanaka et al. ‘603, as modified by Maejima et al. ‘257 and Koizumi et al., fails to teach that the spherical pockets have a chamfered or rounded edge.
Likewise, Tanaka et al. ‘261, as modified by Maejima et al. ‘257 and Koizumi et al., fails to teach that the spherical pockets have a chamfered or rounded edge.

Maejima et al. ‘257 also fails to teach that the spherical pockets have a chamfered or rounded edge.
Staudigel et al. teaches a crown type cage 1 having pockets 4 with spherical surfaces. See Figs. 1-2 and 4-5; col. 2, ll. 20-21 and 33-41. The pockets 4 are provided with rounded edges 7, 8 in order to (a) facilitate insertion of balls into the pockets, (b) eliminate sharp edges that break easily, and (c) improve the formation of a lubricant film on the balls. See Figs. 3 and 5-6; col. 1, ll. 26-54; col. 2, ll. 41-61.
Roberuto et al. teaches a mold used to produce a crown type cage having spherical pockets, which mold includes rounded or chamfered parts whose shape is transferred to edges of the spherical pockets. See the “<Prior art>” section and “<The means for solving a problem>” section on p. 210. The rounded or chamfered parts of the mold are labeled by radius R in Figs. 6-7, and Roberuto et al. explains that rounding the edges of the pockets prevents them from collapsing (i.e., breaking) during use. See also p. 3, ll. 20-25. Figs. 18-19 show portions of the molded cage 28, with the rounded edges of the pockets 36 labeled by radius R1 in Fig. 19. See p. 4, ll. 1-6.
From the teachings of Staudigel et al. or Roberuto et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Tanaka et al. ‘603 or Tanaka et al. ‘261 or Tada or Maejima et al. ‘257 by providing the spherical pockets with chamfered or rounded edges in order to (a) facilitate insertion of balls into the pockets, (b) eliminate sharp edges that break easily, and (c) improve the formation of a lubricant film on the balls.

Specification
The title of the invention is not clearly indicative of the invention to which the claims are directed. The claims are directed only to a ball bearing. Therefore, the portion of the title reading “AND HYBRID VEHICLE TRANSMISSION” is not descriptive of that which is claimed. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to describe the lubricant guide as “formed as a one-piece structure” with a housing to which the outer ring is fixed. See claim 8. Appropriate correction is required.

The specification is objected to because:
In the abstract, at ll. 8-9, “pockets formed in an axial end face of the annular base portion” is inaccurate. The specification describes the cage as being fabricated through injection molding. See col. 1, ll. 32-34; col. 6, ll. 66-67; col. 18, ll. 53-54. As a result of its injection molding, the cage has a one-piece or unitary structure. Thus, it is inaccurate to define the base portion of the cage as having “an axial end face” in which the pockets are formed and/or from which the pillar portions protrude. The disclosed cage base portion has no such “axial end face”.
At col. 1, ll. 35-36, “pockets 109 which are provided in an axial end face of the base portion 108” is inaccurate. See above explanation.
 At col. 2, ll. 58-59, “pillar portions 204b provided on an axial end face of the base portion 204” is inaccurate. See above explanation.
At col. 3, l. 27 “an inner side width Q1 than the center Oc” is not correct grammar.
At col. 3, l. 38, “leading to a feat that the problem is caused” is not correct grammar or ordinary usage.
At col. 3, l. 44 “nozzle is necessary separately” is not correct grammar or ordinary usage.
At col. 3, ll. 59-60, “pockets formed in an axial end face of the annular base portion” is inaccurate. See above explanation.
At col. 5, l. 6, “angle 0” should read “angle θ”.
At col. 7, ll. 2-3, “pockets 11 which are provided in an axial end face of the base portion 10” is inaccurate. See above explanation.
At col. 7, ll. 4-5, “recess portion 11a which is provided in the axial end face of the base portion 10” is inaccurate. See above explanation.
At col. 7, ll. 50-52, “the other end face of the base portion 10 (an end face of axial end faces of the base portion 10 in which no pocket is formed)” is inaccurate. See above explanation. The annular base portion 10 does not have two opposite “axial end faces”, i.e., it does not have both one axial end face in which pockets are formed and another axial end face in which no pocket is formed. Rather, it only has one axial end face in which no pocket is formed.
At col. 7, ll. 50-52, “the other end face of the base portion 10 (an end face of axial end faces…” is not correct grammar or ordinary usage.
At col. 7, ll. 54-55, “Consequently, in case the axial position of the center of gravity G of the cage 4 is positioned near the rigidity center S” is inconsistent with the illustration in Fig. 3, which appears to show a significant distance between the center of gravity G and the rigidity center S.
At col. 7, l. 66 to col. 8, l. 1, “since the axial position of the center of gravity G of the cage 4 and the rigidity center S are positioned near to each other” is inconsistent with the illustration in Fig. 3. See above explanation.
At col. 8, ll. 3-4 and l. 7, “the other axial end face of the base portion 10” is inaccurate. See above explanation. The annular base portion 10 does not have two opposite “axial end faces”; rather, it only has one axial end face.
At col. 8, ll. 8-10, “Namely, the axial position of the center of gravity G of the cage 4 approaches the rigidity center S” is inconsistent with the illustration in Fig. 3. See above explanation.
At col. 9, ll. 57-58, “the axial end face of the base portion 10 of the cage 4 where the pockets 11 are formed” is inaccurate. See above explanation.
At col. 9, ll. 59-60, “the other axial end face of the base portion 10 of the cage 4 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 10, ll. 62-63, “an axial end face of a base portion 10 of a cage 4 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 10, ll. 65-66, “an axial end face of the base portion 10 of the cage 4 where pockets 11 are formed” is inaccurate. See above explanation.
At col. 11, ll. 19-20, “the axial end face of the base portion 10 of the cage 4 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 11, ll. 24-26, “the other axial end face of the base portion 10 of the cage 4 where the pockets 11 are formed” is inaccurate. See above explanation.
At col. 12, ll. 11-12, “pockets 11 which are provided in an axial end face of the base portion 20” is inaccurate. See above explanation.
At col. 12, ll. 13-14, “recess portion 11a which is provided in the axial end face of the base portion 20” is inaccurate. See above explanation.
At col. 13, ll. 20-22, “the other end face of the base portion 20 (an end face of axial end faces of the base portion 20 in which no pockets are formed)” is inaccurate. See above explanation.
At col. 13, ll. 20-21, “the other end face of the base portion 20 (an end face of axial end faces…” is not correct grammar or ordinary usage.
At col. 13, ll. 24-25, “Consequently, in case the axial position of the center of gravity G of the cage 24 is positioned near the rigidity center S” is inconsistent with the illustration in Fig. 15. See above explanation (with respect to Fig. 3).
At col. 13, ll. 37-39, “since the axial position of the center of gravity G of the cage 24 and the rigidity center S are positioned near to each other” is inconsistent with the illustration in Fig. 15. See above explanation.
At col. 13, ll. 41-42 and ll. 45-46, “the other axial end face of the base portion 20” is inaccurate. See above explanation. 
At col. 13, ll. 47-48, “Namely, the axial position of the center of gravity G of the cage 24 approaches the rigidity center S” is inconsistent with the illustration in Fig. 15. See above explanation.
At col. 14, ll. 47-48, “the axial end face of the base portion 20 of the cage 24 where the pockets 11 are formed” is inaccurate. See above explanation.
At col. 14, ll. 49-51, “the other axial end face of the base portion 20 of the cage 24 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 14, l. 67 to col. 15, l. 1, “the axial end face of the base portion 20 of a cage 24 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 15, ll. 3-4, “the axial end face of the base portion 20 of the cage 24 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 15, ll. 55-56, “an axial end face of a base portion 20 of a cage 24 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 15, ll. 58-60, “the other axial end face of the base portion 20 of the cage 24 where pockets 11 are formed” is inaccurate. See above explanation.
At col. 16, ll. 15-16, “the axial end face of the base portion 20 of the cage 24 where no pockets 11 are formed” is inaccurate. See above explanation.
At col. 16, ll. 21-22, “the other axial end face of the base portion 20 of the cage 24 where the pockets 11 are formed” is inaccurate. See above explanation.
At col. 17, the sentence at lines 31-34 is not correct grammar or ordinary usage.
At col. 17, ll. 34-35, “an inside diameter of the cage 4 is specified by an angle θ” is inconsistent with Fig. 28. The angle θ shown in Fig. 28 does not specify (or define) an inside diameter of the cage 4, 24.
At col. 17, ll. 45-48, “when the radial position of the cage 4 is positioned radially inward of the edge portions of the inner surface of the pocket 11…” is confusing. Further, it is impossible for the cage 4 to be “positioned radially inward of” the pockets 11 since the pockets 11 are formed in the cage 4.
At col. 17, l. 50, “inwards with” should read “inwards relative to”.
At col. 17, ll. 58-59, “There are prepared three ratios of pocket radius of curvature/ball radius, which are” is not correct grammar or ordinary usage.
At col. 18, ll. 32-33, “an annular lubricant guide 5…provided at an axial end face side of the inner ring 31 and the outer ring 32” is inaccurate. The guide 5 is inset or recessed with respect to axial end faces/sides of the rings 31, 32. Thus, it cannot be “provided at” axial end faces/sides of the rings 31, 32.
At col. 18, ll. 36-37, “pillar portions 4b which are provided on an axial end face of the base portion 4a” is inaccurate. See above explanation.
At col. 19, ll. 3-4, “The lubricant guide 5 is tightened at the lubricating oil supply side of the outer ring 32” is confusing and is not ordinary usage. It also appears to be inaccurate.
At col. 19, l. 19, “formed between an outer circumferential of the…” is not correct grammar or ordinary usage.
At col. 19, l. 40, “FIG. 33” is unclear since alternative structures are shown in Figs. 33A and 33B. It is unclear which figure is being referred to.
At col. 20, ll. 35-38, “Additionally, an inside diameter Ds…is more preferably an inside diameter Dh of the crown type cage 34” is confusing and inaccurate. As shown in Fig. 31, the diameter Ds is not equal to or equivalent to the diameter Dh.
At col. 22, ll. 49-51, “a bent wall 5d extends as far as a position where it enters a circumferential side of a base portion 4a of a crown type cage 34” is not correct grammar or ordinary usage. Further, it is inaccurate since the “bent wall” 5d does not enter a side of the cage 34. See Fig. 36B.
At col. 23, l. 59 and l. 66, “guide 15” should read “guide 5”.
At col. 24, l. 46, “guide 15” should read “guide 5”.
At col. 25, l. 9 and l. 11, “guide 15” should read “guide 5”.
Appropriate correction is required. 

All amendments to the specification must comply with 37 CFR 1.173(b)(1),(d) and (g).

Drawings
The drawings are objected to because:
Figs. 3 and 15 appear to include the reference character “γ” rather than the reference character “r” used in the specification (see col. 7, l. 25; col. 12, l. 58).
Figs. 31 and 38 include reference character “F”, which does not appear in the specification. Pursuant to 37 CFR 1.84(p)(5), reference characters not mentioned in the description shall not appear in the drawings.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Maejima et al. ‘759 teaches a ball bearing including a lubricant guide plate 5 positioned on only a first side of the bearing, and a cage 4 having an annular base 4a that faces the guide plate 5 and the first side of the bearing. In the embodiment of Fig. 3(a), Maejima et al. ‘759 further teaches an inner ring 1 provided with a tapered surface 1e that opposes an inner circumferential portion of the guide plate 5. While the lubricating oil flow direction in Maejima et al. ‘759 is the opposite of that disclosed in the instant application, the bearing of Maejima et al. ‘759 is capable of functioning with lubricating oil flow in the opposite direction.

Maejima et al. ‘759 was published on November 26, 2009, which was prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Further, Maejima et al. ‘759 has a different inventive entity than the instant application. Accordingly, Maejima et al. ‘759 qualifies as prior art under pre-AIA  35 U.S.C. 102(a).

Takaira et al. teaches a ball bearing including a lubricant guide plate 5 positioned on only a first side of the bearing, and a cage 4 having an annular base 4a that faces in the opposite direction from the guide plate 5 and the first side of the bearing. In the embodiment of Fig. 5, Takaira et al. further teaches an inner ring 1 provided with a tapered surface 1d that opposes an inner circumferential portion of the guide plate 5. While the lubricating oil flow direction in Takaira et al. is the opposite of that disclosed in the instant application, the bearing of Takaira et al. is capable of functioning with lubricating oil flow in the opposite direction.

Takaira et al. was published on July 23, 2009, which was prior to the effective filing date (i.e., December 10, 2009) of claims 1-3 and 5-8. Further, Takaira et al. has a different inventive entity than the instant application. Accordingly, Takaira et al. qualifies as prior art under pre-AIA  35 U.S.C. 102(a).

Saito et al. discloses a prior art ball bearing comprising: a cage 15 provided with pockets 18 having spherical surfaces 19; and seal plates 16 provided with bent walls. See Figs. 1-2.

Arai discloses a ball bearing having a shield ring 9b provided with a bent wall 15. See Fig. 3.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail11 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation provided by the examiner.
        2 All citations are to the English translation provided by the examiner.
        3 All citations are to the English translation provided by the examiner.
        4 All citations are to the English translation provided by the examiner.
        5 All citations are to the English translation provided by the examiner.
        6 All citations are to the English translation provided by the examiner.
        7 All citations are to the English translation provided by the examiner.
        8 All citations are to the English translation provided by the examiner.
        9 All citations are to the English translation provided by the examiner.
        10 All citations are to the English translation provided by the examiner.
        11 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.